DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 05/11/2021 Non-Final Office Action, claims 1-22 were pending and rejected.
In Applicant’s 07/30/2021 Reply, claims 1-3 were amended.
Claims 1-22 remain pending.

Remarks and Amendments
	Claims 1-3, 11, 13, 15, 17, 19, and 21 were rejected under 35 U.S.C. 112(b) as being indefinite, because R6 was undefined in the specification and claims. 
Claims 2-10, 12, 14, 16, 18, 20, and 22 were rejected under 35 U.S.C. 112(d) as being of improper dependent form:

    PNG
    media_image1.png
    169
    625
    media_image1.png
    Greyscale

	Applicant amended claims 2 and 3 to replace “include” with “selected from the group consisting of,” obviating this rejection which is hereby withdrawn.

    PNG
    media_image2.png
    67
    625
    media_image2.png
    Greyscale

	Applicant amended claim 1 to define R5 as H or C1-3alkyl, obviating this rejection which is hereby withdrawn.

    PNG
    media_image3.png
    269
    625
    media_image3.png
    Greyscale

	Applicant did not address this rejection, which is maintained against claims 4 and 10.
	
	Claims 1, 3, and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Stagliano, et al., Bioorg. Med. Chem., 14:5651 (2006):

    PNG
    media_image4.png
    857
    625
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    194
    620
    media_image5.png
    Greyscale

	Applicant amended claim 1 by including a proviso which effectively cancels the homologs of the compound taught in Stagliano, i.e., “when R1 and R2 are –H, or –CH3, then R5 is not –H or –CH3,” negating the asserted compound. This rejection is withdrawn.

Rejections
35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 4 and 10 depend from claim 1, which requires Formula A, 
    PNG
    media_image6.png
    220
    361
    media_image6.png
    Greyscale
, but recite a compound that does not meet the structural requirements of Formula A, 
    PNG
    media_image7.png
    226
    307
    media_image7.png
    Greyscale
. Thus, claims 4 and 10 fail to further limit claim 1 or fail to include all the limitations of claim 1. 

35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrester, et al., Journal of the Chemical Society, Perkin Transactions 1, 12:1115 (1975).
Forrester teaches a diamino-biquinone, 
    PNG
    media_image8.png
    264
    317
    media_image8.png
    Greyscale
, anticipating claims 1 and 3, wherein R1 and R2 are H and CH2CH3; R3-R5 are H. Forrester also describes this biquinone in methanol, which is interpreted as a pharmaceutical carrier, thereby anticipating claim 11. 
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laatsch, H., Zeitschrift fur Naturforschung, 44:1271 (1989). 
Laatsch discloses compound 3b, 
    PNG
    media_image9.png
    276
    338
    media_image9.png
    Greyscale
, anticipating claims 1 and 3, wherein R1 and R2 are joined to form 1-piperidino; R3-R5 are H.

Objections
	Claims 2, 5-9, and 12-22 are objected to for dependence on a rejected base claim or claim that is not allowable. 

Conclusion
Claims 1-22 are pending.
Claims 1, 3, 4, 10, and 11 are rejected.
Claims 2, 5-9, and 12-22 are objected to. 
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655